Judge GRAHAM
concurring in part and dissenting in part.
The Commission denied claimant benefits “because it does not appear that she had a reasonable chance of obtaining employment within her locality because of her advanced age, lack of skills, and limited education.” Insofar as this record shows, claimant is no less skilled and no less educated now than she was during the twenty years she was employed as a laundry worker. Moreover, the work in which claimant is experienced requires minimal skills and education. Consequently, it appears that she may have been denied benefits because at age 70 it is less likely that potential employers will hire her than would be the case if she were a younger person. I agree with Judge Hedrick that this is error and that the case must be remanded.
There is' no statutory basis for denying compensation to a claimant who is willing, able and available to accept suitable work solely because his age has lessened his employment prospects. Whether “advanced age” should alone be grounds for determining that a claimant is unavailable for work is a matter *520for the General Assembly and not for the Commission or the courts.
I dissent, however, from that portion of Judge Hedrick’s opinion which directs the Commission to enter an order awarding benefits. The fact that benefits were denied on grounds which cannot be sustained does not mean that claimant has satisfied the Commission, as she is required to do (G.S. 96-13), that she is able to work and is available for work. When she quit her job to retire, claimant removed herself from the labor market. Whether she thereafter re-entered the labor market and became “available for work” is a question which still must be determined by the Commission.
It is noted that one finding made by the Commission suggests that claimant may have failed to show that she is available for work in that she lives with and cares for a 54-year-old retarded daughter and is not certain arrangements can be made for the care of her daughter should claimant find employment. The Employment Security Act was not designed to provide payments to a worker whose family responsibilities are such as to preclude the acceptance of any and all employment. In re Watson, 273 N.C. 629, 161 S.E. 2d 1.
Furthermore, the record contains evidence which would support a determination that claimant has not seriously reattached herself to the labor market. She quit her job on 10 June 1970 in order to retire. One week later she filed for unemployment benefits at the Commission office which is only six blocks from her home. No explanation is made as to why she changed her mind about retirement within such a short period of time. When asked if she had decided to return to work, claimant stated: “Well, I said day work. You know, I thought maybe I would get a couple of days work at age 70 — I do my best and I have a retarded daughter at the house. And it takes some of my time there with her. ...” Claimant was asked why she wanted to start work again. She stated: “What you all — this employment required — when I retired at 70, I said, well, I want to retire while I was in my good health and then in case they called me back, I would go back but you know, I didn’t want to stay in there and fall out. I think 70 years was a good service. I think that [sic] right. Ain’t I right?” Although on several occasions claimant stated that she would accept full-time employment even if it resulted in a loss of Social Security benefits, on other *521occasions she indicated that she would not want to earn more than $1,680.00 in a single year and thereby be forced to give up a portion of these benefits. A full-time job paying $1.45 an hour, which is the amount claimant earned when she retired, would result in earnings in excess of this amount.
As stated by the Michigan Supreme Court in Dwyer v. Unemployment Comp. Comm., 321 Mich. 178, 189, 32 N.W. 2d 434, 438, “[w] hether or not a claimant is in fact available for work depends to a great extent upon his mental attitude. . . . ” I vote to remand this case to the superior court with directions that it be remanded to the Employment Security Commission for a re-determination as to whether claimant is “available for work.”